Citation Nr: 1218575	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-16 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cardiac disability. 

2.  Entitlement to service connection for a respiratory disability, to include as secondary to a cardiac disability. 

3.  Entitlement to service connection for scars, secondary to a cardiac disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to October 1952. 

These matters on appeal before the Board of Veterans' Appeals  (Board) arise from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a cardiac disability, a respiratory disability, and scars. 

In April 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

In June 2010, the Board remanded these matters for additional development.

In a December 2010 decision, the Board denied these matters. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims.  In an October 2011 Order, the Court granted a Joint Motion for Remand to set aside the Board's decision and remanded these matters for action consistent with the terms of the motion.

The issue of entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In the Joint Motion for Remand, the parties agreed that a remand was required because VA did not fully comply with the Board's prior June 2010 remand order with regard to the claim for service connection for a cardiac disability.  

In the June 2010 remand, the Board requested that the Veteran receive a VA examination and obtain an opinion as to whether it was at least as likely as not (50 percent or greater probability) that any current cardiovascular disability, to include any heart murmur, was related to service or developed during service or within one year after the Veteran's discharge from service.  However, the June 2010 VA examiner only opined that the Veteran's in-service heart murmur was not as likely as not reflective of mitral valve prolapses in the 1950 and 1952 time frame.  The parties agreed that the examiner did not opine as to whether any currently diagnosed cardiovascular disorder was related to service.  

Therefore, the Board finds that the claims file should be forwarded to the June 2010 VA examiner for a supplemental opinion addressing whether any diagnosed cardiovascular disability is related to the Veteran's service.  The Veteran should only undergo further examination if the prior examiner is not available, or the prior examiner cannot provide the requested opinion without first examining the Veteran. 

Also, the Board finds that the claims for service connection for a respiratory condition and for scars are inextricably intertwined with the claim for service connection for a cardiac disability because the Veteran has claimed both of these disabilities are the result of the cardiac disability.  When a determination on one issue could have a significant impact on the outcome of another issue, that issue is considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, as appellate consideration of these claims would be premature at this juncture, remand of these matters is also warranted.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Forward the entire claims file to the examiner who prepared the June 2010 VA examination report for a supplemental opinion.  If that examiner is unavailable, schedule and examination with another examiner.  The examiner is requested to identify all currently diagnosed cardiovascular disabilities.  Then, the examiner is requested to opine whether it is at least as likely as not (50 percent or greater probability) that any current cardiovascular disorder is related to service or developed during service or within one year after the Veteran's discharge from service.  In providing the opinion, the examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).   If the prior examiner is unavailable, or is unable to render the requested supplemental opinion without examining the Veteran, the Veteran should be schedule for an additional VA cardiovascular examination, by a physician with the appropriate expertise.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, along with the rationale for the conclusions reached. 


2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

